DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 01/04/2021. This application is continuation (CON) of the patent US 10,885,199 B2.
Claims 1-20 are currently pending in this application.
Applicants have filed a terminal disclaimer (TD) with the patent US 10,885,199 B2, and the TD was approved on 01/26/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 was filed. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 8 and 14,

Checcucci et al. (US 2014/0351584 A1) teaches a management system and method for programmable electronic devices to protect a software to be transferred to programmable electronic devices. The system comprises a plurality of electronic devices, each identified by at least one unique identification parameter (ID) and containing at least one encryption key (Key), a protected site with a protected database to store the ID and the Key of the software or firmware required by the device. The system also includes a server programmed to receive a request for transmission of a software from a device and to generate an encrypted version of said software, using the Key associated in the database with the ID of the device requested. The ID can be attribute to the device in the production phase or in the initial programming phase and the Key can be stored by the manufacturer of the microcontroller installed in the device. The server in the protected area is programmed to supply, to each of the devices, a bootloader, in particular a bootloader associated with the Key and ID of the device - see abstract; figs. 4, 5; paragraphs [0028], [0034], [0035], [0041] and [0062] of Checcucci.

Gefflaut et al. (US 2017/0286686 A1) teaches a method for protecting secured boot secrets while starting an operating system. The method includes starting a first operating system using a trusted computing base, protecting a portion of the system memory to prevent access to the portion of the system memory by the first operating system, and storing secured boot secrets in the protected portion of the system memory. Based at least on identifying that a second operating system is to be started to replace the first operating system, the method further includes configuring one or more memory data structures, including code of the second operating system, in the protected portion of the system memory. The protected portion of the system memory is unprotected, while mitigating attacks on the portion of system memory, and processor state is set to execute the code of the second operating system. The second operating system starts using the secured boot secrets stored in the portion of the system memory - see abstract; figs. 1, 3; paragraphs [0016] and [0019] of Gefflaut.

Zimmer et al. (US 2005/0021968 A1) teaches a method for providing a secure firmware update. A first authentication credential is securely stored on a platform in an encrypted form using a key generated by a secure token, such as a trusted platform module (TPM). Typically, the authentication credential will identify a manufacture and the operation will be performed during manufacture of the platform. A configuration of the platform is “imprinted” such that an identical configuration is required to access the key used to decrypt the first authentication credential by sealing the key against the platform configuration. During a subsequent firmware update process, a firmware update image containing a second authentication credential is received at the platform. If the platform configuration is the same as when the key was sealed, the key can be unsealed and used for decrypting the first authentication credential. A public key in the first authentication credential can then be used to authenticate the firmware update image via the second authentication credential. – see abstract; figs. 1a, 2b; paragraphs [0043] and [0044] of Zimmer.

Fayar et al. (US 2006/0059372 A1) teaches an integrated circuit chip, which contains processors and one or more cryptographic engines. A flow control circuit having a command processor accepts requests and data via a secure external interface through which only encrypted information is passed. The flow control circuit mediates decryption of this information using cryptographic keys that are present in hard coded form on the chip. In particular the flow control circuit includes a programmable hardware portion which is configurable in a secure manner to create a flexible internal chip architecture. The chip also includes a volatile memory disposed on a voltage island on which is maintained either through a battery backup or from a fixed power source (mains). The circuits that are present within voltage island include fuses. The fuses preferably comprise an array of physically altered areas provided during chip manufacture – see abstract; figs. 1, 2; paragraphs [0014], [0053], [0054] of Fayar.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations, 
for the claims 1, 8 and 14 in an apparatus, a storage device or a method for:
encrypting, by executing first instructions with at least one processor, handoff data with an original equipment manufacturer key to generate encrypted handoff data, 
wherein the first instructions obtained from first encrypted firmware;
decrypting, by executing the first instructions with the at least one processor, second encrypted firmware based on the original equipment manufacturer key to generate second instructions; and
executing the second instructions by the at least one processor to perform initialization of a computer based on the handoff data obtained from the encrypted handoff data.

Dependent claims 2-7, 9-13 and 15-20 are allowed as they depend from allowable independent claim 1, 8 or 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495